— Order unanimously reversed, with costs, and matter remitted to Supreme Court, Oneida County, for further proceedings, in accordance with the following memorandum: We reverse and remit the matter to Special Term for the purpose of holding a hearing to determine whether the respondent should be held in contempt of court for her refusal to obey the court order of December 23,1981, and whether, and to what extent, arrears for child support should be canceled (see Sipos v Sipos, 73 AD2d 1055). In the absence of hearing, Special Term had no authority to deny petitioner’s motion for contempt and to deny, in part, his motion for cancellation of arrears. We also note *1206that, without a hearing, Special Term had no authority to restrict the temporary custody rights provided to petitioner by the decree of divorce. (Appeal from order of Supreme Court, Oneida County, J. O’C. Conway, J. — custody.) Present — Hancock, Jr., J. P., Callahan, Doerr, Boomer and Schnepp, JJ.